UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6610


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

WILLIE BARRETT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:04-cr-00087-H-3)


Submitted:   June 17, 2010                       Decided:   June 28, 2010


Before MOTZ and      KING,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willie Barrett, Appellant Pro Se. Kimberly Ann Moore, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie     Barrett   appeals      the     district    court’s       order

granting his motion for reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006).         We have reviewed the record and find

no reversible error.         Accordingly, we affirm.            United States v.

Barrett,    No.   4:04-cr-00087-H-3         (E.D.N.C.    Apr.    12,    2010);    see

United States v. Dunphy, 551 F.3d 247 (4th Cir. 2009).                      We deny

Barrett’s     motion    to    appoint       counsel     and     his    motion     for

production of documents.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and      argument    would       not   aid   the

decisional process.

                                                                            AFFIRMED




                                        2